                  IN THE UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                           FILE NO.: 1:20-CV-250

                                            )
  JAMIE ALLEN, et al.,                      )  PLAINTIFFS’ RESPONSE IN
                                            ) OPPOSITION TO DEFENDANTS’
                         Plaintiffs,        ) PARTIAL MOTION TO DISMISS
                                            )
                  v.                        )
                                            )
  CHEROKEE COUNTY, et al.,                  )
                                            )
                       Defendants,          )
                                            )
                                            )

      Plaintiff submit the following Response in Opposition to Defendants’ Motion

to Dismiss (“Motion”) [Doc. 3].

                                 INTRODUCTION

      For nearly two decades, the Cherokee County Department of Social Services

threatened and coerced biological parents to sign Custody and Visitation

Agreements (“CVAs”) in which they gave up custody of their children without any

due process or judicial oversight required by law. When Defendants’ actions came

to light in 2018, it sparked a series of lawsuits from children/parents who are victims

of Defendants’ long-running scheme to usurp the authority of the courts and to

violate their constitutional rights, Hogan v Cherokee County et. al, l:18-cv- 96;

Heaven Cordell v. Cherokee County et. al, l :20-cv- 201, Molly Cordell v. Cherokee

                                         -1-


      Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 1 of 27
County et. al, l :20-cv-199; Godbold v. Cherokee County et al., 1:20-cv-202. The

County concealed the parents’ rights from them, represented that they were acting

lawfully, and continued to obstruct parents’ access to the courts.

      Now that the Defendants’ scheme has come to light, the Defendants want the

Court to reward them for their skill and success in deceiving the citizens of Cherokee

County by dismissing the claims of any person who waited more than three years

after signing the CVA to file this lawsuit. In doing so, Defendants urge the Court to

ignore Plaintiffs’ allegations that Defendants made misrepresentations to them about

what they signed and withheld critical information regarding their rights as parents.

      Plaintiffs did not know – and could not have known – that they had any legal

claims until a judge declared all CVAs invalid in March 2018. Plaintiffs’ lawsuit is

timely because it was filed within three years of their learning that the CVA was

illegal. Further, the continuing wrong doctrine applies, such that the statute of

limitations does not begin to run until the constitutional violation ceases. Because

Defendants have persisted in violating Plaintiffs’ rights to this very day, Plaintiffs’

lawsuit is timely.

                         STATEMENT OF THE FACTS 1

     Social services employees of Cherokee County, acting under color of state law,



1
  All the factual allegations in the Complaint and Amended Complaint are incorporated by
reference into this Response.
                                          -2-


      Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 2 of 27
unlawfully coerced and deceived the Parent-Plaintiffs into signing CVAs at various

times between 2004 and 2016. (Doc. 3 at 6-8) No Parent-Plaintiffs were aware that

the CVA was invalid until there were court proceedings in which other CVAs were

challenged in March 2018 and all CVAs were declared illegal. See generally Comp.

¶¶ 60-79. This lawsuit was filed on July 21, 2020. (Doc. 1-1.)

                                   ARGUMENT

I.    THE PARTIES HAVE AGREED TO FILE AN AMENDED COMPLAINT TO ADDRESS
      PART OF DEFENDANTS’ MOTION

      Defendants sought dismissal of claims against Jessica Farquar, Michael

Mathieu, JS, AR, JB, AuD, and Ad.D. (Doc. 3 at 9) The parties have conferred and

Plaintiffs will file, without objection from the Defendants, an amended complaint

that will correct the issues identified by the Defendants regarding these Plaintiffs

insofar as they do not concern Defendants’ asserted statute of limitations defense.

II.   STANDARD OF REVIEW

      In evaluating whether a complaint should be dismissed under Rule 12(b)(6),

“[the] court accepts all well-pled facts as true and construes these facts in the light

most favorable to the Plaintiffs …” Nemet Chevrolet, Ltd. v. Consumeraffairs.com,

Inc., 591 F.3d 250, 255 (4th Cir. 2009) (citations omitted). “Ordinarily, a defense

based on the statute of limitations must be raised by the defendant through an

affirmative defense, …and the burden of establishing the affirmative defense rests

on the defendant.” Goodman v. Praxair, Inc., 494 F. 3d 458, 464 (4th Cir. 2007). A
                                         -3-


      Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 3 of 27
court should not dismiss a complaint under Rule 12(b)(6) unless it clearly appears

on the face of the complaint that the claims are time-barred. See id. (At the pleadings

stage, the Court “generally cannot reach the merits of an affirmative defense, such

as the defense that the Plaintiffs’ claim is time-barred.”) A statute of limitations

defense should be litigated during the merits of the lawsuit -- after a factual record

has been developed -- and not at the pleading stage. See, generally, id.

III.     THE STATUTE OF LIMITATIONS DOES NOT BAR PLAINTIFFS’ CLAIMS.

         Defendants’ argument that the claim of any Plaintiff 2 should be dismissed if

the CVA was signed before July 21, 2017 (three years before this lawsuit was filed),

ignores Plaintiffs’ allegations that the Defendants acted to keep Plaintiffs from

discovering their wrongful conduct until 2018 and that Defendants are continuing to

act wrongfully toward Plaintiffs, even to this day. All Plaintiffs’ claims are timely.

         A. The statute of limitation does not bar Plaintiffs’ claims because they have
            pled the existence of fraud and mistake.

          Under federal law, a cause of action accrues when a plaintiff possesses

    sufficient facts about the harm done to him that reasonable inquiry will reveal his

    cause of action. Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 955 (4th Cir.

    1995); see also United States v. Kubrick, 444 U.S. 111 (1979). “In Kubrick, the


2
 Defendants seek to dismiss the claims of all parent-plaintiffs who signed CVAs before July 1,
2017 and two children-plaintiffs who were minors when the CVAs were signed, but turned 18
before July 1, 2017. The same arguments apply to both categories of plaintiffs, so they are
collectively referred to as “Plaintiffs” in this brief.
                                             -4-


        Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 4 of 27
 Court held that for a cause of action to accrue, it is critical that the Plaintiff know

 that he has been hurt and who inflicted the injury. Once imputed with that

 knowledge, the Plaintiff is on inquiry notice, imposing on him a duty to inquire

 about the details of negligence that are reasonably discoverable.” Nasim, 64 F.3d

 at 955.

       Under North Carolina law, "[t]he cause of action accrues [w]hen the wrong

 is complete." Raftery v. Wm. C. Vick Constr. Co., 291 N.C. 180, 184, 230 S.E.2d

 405 (1976); also see Lee v. City of Fayetteville, No. 5:16-CV-759-FL, 2017 U.S.

 Dist. LEXIS 79482 (E.D.N.C. May 24, 2017). However, when the claim is based

 on fraud or mistake, “the cause of action shall not be deemed to have accrued until

 the discovery by the aggrieved party of the facts constituting the fraud or mistake.”

 N.C. Gen. Stat. § 1-52(9).

      Plaintiffs’ Complaint fits squarely within these rules. Plaintiffs allege facts

describing the misrepresentations made to them and the fraudulent context in which

they were made:

    • No Parent was provided court-appointed counsel or informed of his/her right
      to consult counsel when presented with the CVA, POA, FSA or
      substantively similar document. (Doc 1-1, Compl. ¶ 113)

    • No Parent voluntarily signed the CVA, POA, FSA, or substantively similar
      document; the signatures were all obtained by means of deception, fraud,
      coercion, and duress. (Doc 1-1, Compl. ¶ 114)

    • No Social Services employee of Cherokee County informed any Parent that,
      in a DSS Court proceeding in the North Carolina District Court, that Parent
                                          -5-


     Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 5 of 27
           would have had the assistance of counsel, and that DSS is required by law
           to attempt to reunify parents who have lost custody of the children in a DSS
           proceeding. (Doc 1-1, Compl. ¶ 115)

       • These false, threatening, coercive, and oppressive statements and omissions
         overcame each Parent's free will, and he or she signed the CVA, POA, FSA,
         or substantively similar document under this duress. (Doc 1-1, Compl. ¶
         116)

       • Parents were deprived of their rights to substantive due process because
         Defendants unlawfully took the Minors and deprived Parents of their
         parental rights by means of the coercive and unlawful CVA. (Doc 1-1,
         Compl. ¶ 117)

       • Parents were deprived of their procedural rights to due process because
         Defendants' coercive and unlawful use of the CVA deprived Parents of a fair
         and meaningful opportunity to be heard by a court prior to losing their
         constitutional parental rights. (Doc 1-1, Compl. ¶ 118)

         Plaintiffs allege that this all took place, despite Defendants’ being obligated

to follow the law and only act in a manner that protects the constitutional rights of

parents and children. See N.C. Gen. Stat. § 7B-100.3 The particular manner in which

Cherokee County and the other Defendants carried out this scheme led the Plaintiffs

to reasonably believe that the CVA process was lawful. The Complaint and

3
    In part, the applicable North Carolina law states that a county DSS must:

         (3) To provide for services for the protection of juveniles by means that respect
         both the right to family autonomy and the juveniles' needs for safety, continuity,
         and permanence; and

         (4) To provide standards for the removal, when necessary, of juveniles from their
         homes and for the return of juveniles to their homes consistent with preventing
         the unnecessary or inappropriate separation of juveniles from their parents.

N.C. Gen. Stat. § 7B-100(3) and (4).

                                                 -6-


         Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 6 of 27
Amended Complaint contain allegations that Plaintiffs believed that Defendants had

the authority to do what they did. (See Doc. 1-1, Amd. Compl., ¶¶ 3-9.) At the time

each CVA was signed, Plaintiffs trusted the representations of the Defendants,

including that they and their agents were authorized by law to do what they did; had

Plaintiffs not so believed, they never would have given up their children in this

manner. (Id. at ¶ 8)

          Plaintiffs could not have been aware that Defendants’ conduct was illegal

    until Judge Sellers ruled that all CVAs were unconstitutional on March 14, 2018.

    (Doc. 1-1, Compl. Ex. E.) Each Plaintiff has affirmatively alleged that he/she did

    not discover the illegality of the CVA until March of 2018. (Doc. 1-1, Compl. ¶¶

    60-79) Plaintiffs’ allegations of the Defendants’ misrepresentations are more than

    sufficient to find that Plaintiffs’ claims were filed within three years of when they

    learned of Defendants’ unlawful conduct.4



4
  The related doctrine of equitable tolling also applies. Under North Carolina law, equitable tolling
precludes a statute of limitations defense "when a party has been induced by another's acts to
believe that certain facts exist, and that party 'rightfully relies and acts upon that belief to his
detriment.'" Jordan v. Crew, 125 N.C. App. 712, 720, 482 S.E.2d 735 (1997)” Lee v. City of
Fayetteville, No. 5:15-CV-638-FL, 2016 U.S. Dist. LEXIS 42366, (E.D.N.C. Mar. 30, 2016).
Plaintiffs have alleged at length facts showing how Defendants’ fraud and misrepresentations
resulted in Plaintiffs (among the poorest and most vulnerable in the population and the least able
to take steps to protect her rights) not understanding or being aware that Defendants lacked the
authority to carry out their coercive threats. Plaintiffs also did not understand that the Defendants
lacked lawful authority to require Plaintiffs to sign the CVA in the first instance. (Doc. 1-1, ¶¶
133-140.) Because the delay is attributable to the Defendants’ deceptive conduct, the statute of
limitations was equitably tolled until Plaintiffs was no longer permitted to rightfully rely and act
on Defendants’ representations, which did not happen until March 2018.
.
                                                -7-


        Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 7 of 27
      Defendants rely on the proposition that the cause of action accrued on the

days the Plaintiffs’ children were removed from their home, and they cite several

cases from outside North Carolina to support this argument. However, the cases

on which Defendants rely all involved situations in which the parents were

represented by counsel and were afforded due process at relevant times during the

process of having their children taken from them. None of Defendants’ cases

address the circumstances here, where Plaintiffs’ families were torn apart with no

judicial oversight whatsoever.

      The contrast between Plaintiffs’ allegations and the law cited by the

Defendants is illustrated by Williams v. Savory, 87 F.Supp.3d 437 (S.D.N.Y.

2015). There, New York City’s Administration for Children’s Services (“ACS”)

removed Williams’ children from her on an emergency basis on October 27, 2009.

The next day, ACS filed two petitions alleging that William failed to provide her

children with an adequate education and proper supervision. Williams had

appointed counsel at that hearing. At the next hearing on November 5, 2009, the

judge ordered Williams to undergo a mental health evaluation. The court found

no issues with that evaluation and released the children to Williams’ custody, with

ACS supervision, explaining to Williams that “caseworkers can make announced

and unannounced visits to your home.” Id. at 444.



                                       -8-


    Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 8 of 27
      The parties ended up in court again following one of those visits. On

December 17, 2009, an ACS worker went to visit Williams’ home, but she did not

come to the door. Williams also did not answer her cell phone when the ACS worker

called. A short time later, the ACS worker returned and saw children through the

window of the home and lights on in the home. However, Williams still did not

respond to the ACS worker’s knocking on the door or repeated phone calls. Police

officers were called to the scene and tried without success to get in touch with

Williams. Finally, the officers broke down the door to get into the home. They

found Williams in the bedroom with two of her children. Williams told them she

had taken a pill, fallen asleep, and had not heard anything. ACS determined that the

children were at “imminent risk” and should be removed from Williams’ custody.

The next day, Williams had a hearing and the judge entered an order removing the

children from her custody. Id. at 444-46.

      Unlike the Plaintiffs here, Williams’ children were removed pursuant to legal

process (petitions alleging that the children were neglected) and an emergency

hearing on those petitions was held before a neutral judge a day or two later. A

lawyer was appointed to represent Williams during all court hearings. Even after

the police had to break down the door so ACS could check on the children and

Williams was found incapacitated, Williams got a hearing. ACS went back to court

and obtained an order removing the children from Williams’ custody. At all times,

                                        -9-


     Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 9 of 27
Williams and her children were afforded due-process protections. Williams is an

example of how the process works when done legally and a parent has notice of their

rights and an opportunity to be heard.

       Williams knew immediately that she had been wronged when the police

entered her home and took her children away. Id. at 454 (“the acts giving rise to

Williams’ claim were complete when the police officers forcibly entered Williams’

home without a warrant, woke her up, and took her children away[; a]t that moment,

Williams knew—or at the very least, should have known—of the alleged wrong.”)

It is logical that the statute of limitations in that case began to run when the children

were removed because nothing was hidden -- due process was provided to all parties.

       Just the opposite happened in this case. Defendants made a unilateral decision

that Plaintiffs’ children should be removed from their custody, and they proceeded

to make that happen by using a CVA. None of the Plaintiffs went before a judge.

None of the Plaintiffs had a court-appointed attorney to represent them. 5 Moreover,

under North Carolina law, a parent cannot waive an attorney in a juvenile DSS

proceeding unless the court examines the parent and makes findings of fact

sufficient to show that the waiver is knowing and voluntary. N.C. Gen. Stat. § 7B-

602(a1). None of the Plaintiffs were told that they had a right to contest the County’s



5
  In North Carolina, the Court provisionally appoints counsel for all parents when a juvenile
petition is filed. See N.C. Gen. Stat. § 7B-602(a).
                                            - 10 -


     Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 10 of 27
decision. Rather, they were presented with a CVA and were told to sign it without

being given an opportunity to consult with an attorney. These factual distinctions are

critically important from the cases Defendants cite to this Court. In fact, every single

one of the cases cited in Defendants’ brief6 deals with a situation in which the parent

had an opportunity to be heard in court and was represented by counsel on the issue

of custody or there was no alleged deprivation of due process. See Kovacic v.

Cuyahoga Cnty. Dep’t of Children and Family Servs., 606 F.3d 301, 307 (6th

Cir.2010) (in claims based on the removal of her children by the police, the

.plaintiff’s claim accrued on the day the juvenile court magistrate found

probable cause to keep her children in the temporary care of Family Services);

Avelar v. Rodriguez, No. CV 16-0471-VBF (AGR), 2019 U.S. Dist. LEXIS 125985,

at *15 (C.D. Cal. Mar. 25, 2019) (“Plaintiffs' claims . . . stem from . . . DCFS's

removal of [Plaintiff’s] children on February 22, 2013[;] Plaintiffs do not allege

any acts or omissions by [Defendant] after that date. Thus, Plaintiffs' federal

claims against [Defendant] accrued no later than February 22, 2013.”); Belinda K.

v. County of Alameda, 2011 U.S. Dist. LEXIS 73872, at *6 (N.D. Cal. July 8, 2011)

(A hearing was held two days after a child was removed from school and placed

in foster care.); Winkler v. Grant, No. 07-CV-6280T, 2008 U.S. Dist. LEXIS 29062,


6
  None of these cases are controlling precedent in this district. It appears Defendants are unable
to find a single case with precedential value to support their dismissal arguments under the
allegations presented by Plaintiffs. Plaintiffs submit that no such case exists.
                                              - 11 -


      Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 11 of 27
at *6 (W.D.N.Y. Apr. 8, 2008) (“The children were removed from the plaintiff . .

December 3, 2003, and several court proceedings to determine custody were held

. . . during the month of December, 2003.”)

     Defendants have not cited any case to this Court involving the egregious

situation here, where parents are deprived of custody of their children with

absolutely no court involvement and government actors lead them to believe that

they have no due-process rights. Here, though, the Parent-Plaintiffs did not know

and could not know that the Defendants’ acts were wrongful at the time they

occurred because Defendants cloaked and hid the illegality of their action behind a

façade of supposed legality. Defendants excluded Plaintiffs from the court system

entirely while unlawfully taking and keeping the children from them as parents. The

allegations show that Defendants took advantage of Plaintiffs who did not know their

rights, fraudulently obtained signatures on a piece of paper that had no legal value,

told the Plaintiffs that the paper was legally binding when they knew or should have

known it was not, deceived the Plaintiffs into believing that they had no legal rights,

and ensured that they would not have an opportunity to be heard in Court and defend

their constitutional right to keep their children.

     A case from within the Fourth Circuit (a federal district in Maryland, that is not

controlling authority but Plaintiffs contend should be very persuasive) has held

consistent with Plaintiffs’ position. In Johnson v. Balt. Police Dep't, 2020 U.S. Dist.

                                          - 12 -


     Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 12 of 27
LEXIS 61052, *65 (D. Md. April 7, 2020) the Court rejected a statute of limitations

defense when a Monell claim was asserted in 2017 for injuries arising in a car crash

in 2010, well outside of the face of Maryland’s three year statute of limitations. Id.

The Court held that because Plaintiffs lacked knowledge that supervisors and policy

makers had ratified and authorized the unlawful conduct of the government actors

until a court proceeding in 2017, “Plaintiffs could not have had inquiry notice of

their § 1983 claims against those Defendants, until 2017.” Id., 2020 U.S. Dist.

LEXIS 61052, at *66. Also see Wilson v. Hays, 228 F. Supp. 3d 1100, 1112-13 (S.D.

Cal. 2017) (finding that a plaintiff's Monell claim against a police department

plausibly accrued later than her § 1983 claim against the individual officer . . . who

sexually abused her, because whether Plaintiff simply knew [the officer] 'caused her

injury' does not resolve the issue of when her Monell claim accrued').

      Plaintiffs reasonably relied on the Defendants’ misrepresentations because

 they were government agents who are bound to follow the law. Until March 2018,

 when a court declared all CVAs unlawful, the Plaintiffs did not know – and could

 not have known -- that the Defendants had violated their rights.

      Ordinarily, the question of when fraud, in the exercise of reasonable

 diligence, should be discovered is a question of fact for the jury.

 White v. Consol. Planning, Inc., 166 N.C. App. 283, 307, 603 S.E.2d 147, 163

 (2004). If Defendants have evidence that any particular Plaintiff knew or had

                                        - 13 -


     Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 13 of 27
 reason to know that the CVAs were unlawful before the court’s March 2018 order,

 then they will have the opportunity to present that evidence at summary judgment

 and/or at trial. To hold that the statute of limitations has expired at this stage of

 the litigation would be to hold that the Government could use its power to coerce

 and deceive individuals into believing that their rights are not being violated and

 conceal that fact long enough to let the statute of limitations expire. And then the

 victim is forever deprived of seeking redress. That would be an absurd result and

 reward the Defendants’ deceptive conduct and manipulation of its own citizens.

 Instead, this Court should find that the discovery rules in Kubrick and N.C. Gen.

 Stat. § 1-52(9) apply, and Plaintiffs’ claims are timely.

      B. The Statute of Limitations Cannot Bar Plaintiffs’ Claims When There Is a
         Continuing Wrong.

      Plaintiffs’ claims are also timely because they have alleged that Defendants

have engaged in a continuing wrong. Defendants’ argument that the statute of

limitations began to run on the date each CVA was signed and that this action is

untimely for all CVAs signed prior to July 21, 2017 disregards the Plaintiffs’

allegations that Defendants’ wrongful conduct persisted long after that date. In fact,

Defendants continue to violate Plaintiffs’ rights to this very day.

      When an alleged federal constitutional harm is ongoing, a statute of

limitations does not begin to run until the violation has ended. See Virginia Hosp.

Ass'n v. Baliles, 868 F.2d 653, 663 (4th Cir. 1989) (holding that Plaintiffs’ claims
                                         - 14 -


     Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 14 of 27
were timely, even though filed outside of the two-year limitation period, because

Plaintiffs had alleged ongoing constitutional violations and the statute would not

begin to run until the violation ended). Judge Boyle of the Eastern District of North

Carolina recently addressed this issue and held that when, as here, “the substantial

deprivation of liberty without due process forms the basis of the claim, 7 the statute

of limitations does not begin to run until due process is afforded[, and b]ecause

Plaintiffs’ alleged harm is ongoing, and there has been no end to his deprivation of

liberty without due process, the Court concludes that no statute of limitations bars

Plaintiffs’ claims.” Grabarczyk v. Stein, No. 5:19-CV-48-BO, 2019 U.S. Dist.

LEXIS 150910, at *10 (E.D.N.C. Sep. 4, 2019) (internal citations omitted).

7
 The Plaintiffs’ claim under 42 U.S.C. § 1983 is grounded in deprivation of their fundamental
constitutional right to family unity, as well as the Defendants’ denial of their rights to procedural
and substantive due process by closing the courthouse doors to them and preventing them from
being heard on whether her child was abused, neglected, or dependent. See Jordan by Jordan v.
Jackson, 15 F.3d 333, 346 (4th Cir. 1994)
       The forced separation of parent from child, even for a short time, represents a
       serious impingement on those rights. Similarly, delay implicates the child's interests
       in his family's integrity and in the nurture and companionship of his parents. Cf.
       Parham v. J.R., 442 U.S. 584, 600, 61 L. Ed. 2d 101, 99 S. Ct. 2493 (1979)
       (typically a child's interests are "inextricably linked" with those of the parents);
Mathews v. Eldridge, 424 U.S. 319, 333, (1976) (“The fundamental requirement of due process is
the opportunity to be heard at a meaningful time and in a meaningful manner.”); Sansotta v. Town
of Nags Head, 724 F.3d 533, 540 (4th Cir. 2013)
       To succeed on a procedural due process claim, a plaintiff must satisfy three
       elements. First, he must demonstrate that he had a constitutionally cognizable life,
       liberty, or property interest. Second, he must show that the deprivation of that
       interest was caused by some form of state action. Third, he must prove that the
       procedures employed were constitutionally inadequate. (internal citations and
       quotation marks omitted)

                                                - 15 -


      Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 15 of 27
      In Grabarczyk, the Plaintiffs was a sex offender, who was required to register

in North Carolina solely because of an out-of-state conviction. Id. at 2.   When he

moved to North Carolina in 2005, there was no hearing to determine whether the

offense underlying his Wisconsin conviction was substantially similar to a North

Carolina offense (which is the standard under which he was required to register in

North Carolina). See id. at 1-3. In essence, his allegation was that because he had

to register as a sex offender without having an opportunity to be heard, he was denied

due process of law. Id. Plaintiffs filed the lawsuit in 2019, and the state defendants

raised North Carolina’s three-year statute of limitations as defense, arguing that

because the Plaintiffs’ claim arose when he moved to the state in 2005, the lawsuit

must be filed no later than 2008. Id. at 10.

      The Court rejected this argument, holding:

      All parties have raised a statute of limitations defense. The statute of
      limitations for a claim brought under 42 U.S.C. § 1983 is borrowed
      from the most analogous state law claim. Owens v. Baltimore City
      State's Attorneys Office, 767 F.3d 379, 388 (4th Cir. 2014). Where, as
      here, the substantial deprivation of liberty without due process forms
      the basis of the claim, the statute of limitations does not begin to run
      until due process is afforded. Wallace v. Kato, 549 U.S. 384, 389, 127
      S. Ct. 1091, 166 L. Ed. 2d 973 (2007). Because Plaintiffs’ alleged harm
      is ongoing, and there has been no end to his deprivation of liberty
      without due process, the Court concludes that no statute of limitations
      bars Plaintiffs’ claims. See also Virginia Hosp. Ass'n v. Baliles, 868
      F.2d 653, 663 (4th Cir. 1989) ("[t]he continued enforcement of an
      unconstitutional statute cannot be insulated by the statute of
      limitations").

Id. (emphasis added).
                                         - 16 -


     Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 16 of 27
      Here, Plaintiffs’ allegations are similar. The Complaint alleges that they were

denied procedural and substantive due process of law when they were coerced into

surrendering custody of their minor children by Cherokee County officials acting

under color of state law. And they were further deprived of procedural due process

of law when Defendants prevented them from being heard before a court.

Specifically, Plaintiffs allege that they were deprived of the right to be heard in

Cherokee County district court and have a judge determine their fitness as a parent.

(Doc. 1-1, Compl. ¶¶ 113-131.) To this day, Cherokee County, through its director

of Social Services has never filed a petition to have a hearing on whether a child is

abused, neglected, or dependent under North Carolina law.          In other words,

Plaintiffs’ deprivation began on the date the CVA was signed and has continued to

the present day.

      This ongoing deprivation is particularly egregious, given that Defendants

have had ample time to remedy their actions. The illegality of Defendants’ acts came

to light more than two-and-one-half years ago. (Doc. 1-1, Compl. Ex. E.) The

Defendants are the only parties who have the power to remedy this deprivation. See

N.C. Gen. Stat. § 7B-401.1(a) (“Only a county director of social services or the

director's authorized representative may file a petition alleging that a juvenile is

abused, neglected, or dependent. The petitioner shall remain a party until the court



                                        - 17 -


     Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 17 of 27
terminates its jurisdiction in the case.”) 8 Yet in the decades since Defendants began

using CVAs to unlawfully deprive parents and children of due process, the

Defendants have done nothing to assist Plaintiffs in seeking a judicial determination

of whether their children should be taken from them. Quite the opposite, Defendants

have, through the actions described in the Complaint, actively prevented Plaintiffs

from having their rights adjudicated by a court of law. The social services director

for Cherokee County had the exclusive power to provide Plaintiffs with the

constitutionally required right to be heard by filing a petition. Instead, Defendants

closed the courthouse doors tight and prevented Plaintiffs from having due process

of law. As a result, Plaintiffs suffered the continuing wrong of loss of access to their

children child in violation of a state law mandating that Defendants attempt

reunification after a child is removed from a parent’s custody. See generally, N.C.

Gen. Stat. § 7B-906.1. Further, Defendants’ actions have resulted in denial of

services for both parents and children when a removal through the court system

would have provided them. (Doc. 1-1, Compl. ¶ 133) This is another set of

continuing violations and omissions.




8
 The State of North Carolina has designated a special judge to provide hearings for all parents and
children who were taken by means of a CVA used by Cherokee County and the other Defendants,
but this judge lacks the authority to bring such an action sua sponte. The power to initiate abuse,
neglect, or dependency proceedings remains the exclusive authority of the county director of social
services under North Carolina law.
                                               - 18 -


      Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 18 of 27
       Because Defendants did not give Plaintiffs due process when their children

were unlawfully removed from their custody9 – and still have not given Plaintiffs

due process today – Plaintiffs (like the class of Plaintiffs in Grabarczyk) have pled

a continuing deprivation of their rights (a continuing wrong) and their claims are

timely.

       In that same vein, the North Carolina courts have recognized the “continuing

wrong doctrine,” which delays the start of the limitations period for state-law claims.

The statute of limitations does not start running until the wrongful act ceases. Marzec

v. Nye, 203 N.C. App. 88, 94, 690 S.E.2d 537, 542 (2010). If the purported violation

is the result of “continual unlawful acts,” then each act restarts the running of the

statute of limitations. Williams v. Blue Cross Blue Shield of North Carolina, 357

N.C. 170, 179, 581 S.E.2d 415, 423 (2003). To determine whether a party suffers

from "continual unlawful acts" or "continual ill effects," courts must consider "the

particular policies of the statute of limitations in question, as well as the nature of

the wrongful conduct and harm alleged." Id.

       Looking (as instructed by Williams) at “the particular policies of the statute of


9
  See Weller v. Dep't of Soc. Servs., 901 F.2d 387, 396 (4th Cir. 1990) ("Even if it is constitutionally
permissible to temporarily deprive a parent of the custody of a child in an emergency, the state has
the burden to initiate prompt judicial proceedings to ratify its emergency action."); Egervary v.
Rooney, 80 F. Supp. 2d 491, 503 (E.D. Pa. 2000) (“Although there is no bright-line rule for
deciding whether a post-deprivation custody hearing is sufficiently prompt, a survey of the case
law shows that the delay should be measured in hours and days, not weeks and months.”) (citing
Jordan by Jordan v. Jackson, 15 F.3d 333, 350-52 (4th Cir. 1994)).
                                                 - 19 -


      Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 19 of 27
limitations in question, as well as the nature of the wrongful conduct and harm

alleged,” the allegations here allege a series of wrongs, not a single wrong with long

lasting harms. The nature of the wrongful conduct is not merely the taking of the

minor children from Plaintiffs’ lawful custody. The nature of the wrongful conduct

necessarily includes the ongoing deprivation of constitutional rights and services.

Because of Defendants’ deceptive conduct, Plaintiffs did not know they should go

to court to challenge the taking of their children until March 2018. Nor were they

ever advised that they were eligible for services that would help them become better

parents. To this day, Defendants have done nothing to provide Plaintiffs with due

process to adjudicate their rights as parents or services to which they are entitled

through the DSS system.

       None of the cases that Defendants cite support the proposition that the

continuing wrong doctrine should not apply in this case. 10 For example, in Eidson,

the government took children pursuant to a safety plan, filed a petition several

months later, and a judge awarded custody to the government. Eidson v. Tenn. Dep’t

of Children’s Servs., 510 F.3d 631, 634 (6th Cir .2007). The taking occurred on

November 18, 2003, but the father did not file suit until October 25, 2005. Id.

Tennessee’s applicable statute of limitations was one year. Id. The court held that


10
   None of these cases are controlling precedent in this district. It appears Defendants are unable
to find a single case with precedential value to support their dismissal arguments under the
allegations presented by Plaintiffs. Plaintiffs submit that no such case exists.
                                               - 20 -


      Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 20 of 27
the continuing wrong doctrine did not apply when the limitations period began to

run no later than date of the untimely hearing, not several months later when juvenile

court restored custody to father and ended its proceedings and any harmful effects

resulting from post-hearing actions were merely continuing ill effects, and not acts

amounting to continuing violation. Id.

       There are several reasons why Edison is inapplicable. First, there was no

deception on the part of the government; nothing was hidden from the plaintiff. Id.

at 633. Second, the plaintiff received due process of law, being afforded several

juvenile court hearings between May 2004 and October 2004. Id. at 633-34. But

most importantly, the court never considered whether an ongoing deprivation of due

process could be a continuing wrong. Plaintiff’s procedural due process rights were

satisfied when he went to court, not when the adjudication ended Eidson’s complaint

was untimely under Tennessee law because his deprivation of his procedural due

process rights ended more than a year before he filed his Complaint. The case does

not discuss what would have happened if he had filed the complaint less than a year

before the government filed process and took him to court. That question was never

presented to the Sixth Circuit. 11


11
   The rationale in Eidson actually supports the Plaintiffs’ position, not the Defendants’. The
Sixth Circuit pointed out:
       “[]n procedural due process claims, the deprivation by state action of a
       constitutionally protected interest in ‘life, liberty or property’ is not itself
       unconstitutional; what is unconstitutional is the deprivation of such an
                                             - 21 -


     Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 21 of 27
       Defendants fare no better in the other cases they cite because they all involved

giving plaintiffs due process. In Kovacic v. Cuyohoga Cnty. Dept. of Children &

Family Servs., 606 F.3d 301, 305 (6th Cir. 2010), a complaint for temporary custody

was filed the day after the children were removed from the parents. . In Williams,

as already discussed, a petition was filed and the plaintiff was in court the next day.

Id., supra. In Belinda K. v. County of Alameda, 2011 U.S. Dist. LEXIS 73872, at

*6 (N.D. Cal. July 8, 2011), a hearing was held two days after a child was removed

from school and placed in foster care. All of these cases stand only for the

proposition that when an unlawful taking of a child has occurred without a

concomitant due process violation, the continuing wrong doctrine does not apply.

Defendants do not cite to a single case where the government has systematically

deprived multiple families of procedural due process over the course of decades,

never remedied that deprivation, and then successfully claimed that the deprivation

was not a continuing wrong. Plaintiffs submit that they can find no such case because

the premise is fundamentally at odds with the notion of procedural due process. So

long as the children were out of their parents’ custody and the County refused to file


       interest without due process of law.” Zinermon v. Burch, 494 U.S. 113, 125, 110
       S.Ct. 975, 108 L.Ed.2d 100 (1990) (quoting Parratt v. Taylor, 451 U.S. 527, 537,
       101 S.Ct. 1908, 68 L.Ed.2d 420 (1981)) (italics in Zinermon and bold emphasis
       supplied by counsel in this memorandum ).

Eidson., 510 F.3d at 635 (6th Cir. 2007). Here, the unconstitutional violation continues; the
Plaintiffs have not been afforded a hearing or any form of due process.

                                            - 22 -


     Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 22 of 27
petitions in DSS court to provide due process, then the deprivation of rights was

continuing and the statute of limitations has not begun to run.

       Finally, Defendants make the public policy argument that “[c]ouching accrual

on when a potential plaintiff finds out something is illegal would eviscerate statutes

of limitations, and allow decades old claims to be litigated.” (Doc. 3 at 12.) Similar

arguments have been advanced and routinely rejected in cases involving plaintiffs

who were sexually abused as children and were allowed to file suit long after they

became adults. More importantly, an argument that the government, the very entity

tasked with protecting the constitutional rights of its citizens, can deprive its citizens

of their rights and conceal the truth from its citizens about its conduct, and then claim

the benefits of the statutes of limitation if the deceit is not discovered in time, is

fundamentally inconsistent with the notion of the rule of law.

IV.    NO “FORFEITURE” CAN APPLY TO THESE PLAINTIFFS’ CLAIMS AS A CLASS
       ACTION OR OTHERWISE.

       The doctrine of class action tolling was first announced in the 1974 decision

in American Pipe & Constr. Co. v. Utah, 414 U.S. 538, 94 S.Ct. 756 (1974), when

the Supreme Court held that an applicable statute of limitations is tolled during the

pendency of a class action for putative class members or until they “chose not to

continue” as a class member, id. at 551. At that juncture, the statute of limitations

begins running again. Id. at 551, 554 (“[T]he commencement of class action


                                          - 23 -


      Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 23 of 27
suspends the applicable statute of limitations as to all asserted members of the class

who would have been parties has the suit been permitted to continue as a class action.

       The Supreme Court has extended the American Pipe rule to purported

members of the class who later file individual suits rather than intervene. Crown,

Cork & Seal Co. v. Parker, 462 U.S. 345, 350, 353-54, 103 S.Ct. 2392, 2397, 76

L.Ed.2d 628 (1983).          The basis for this extension is that “[o]nce the statute

of limitations has been tolled, it remains tolled for all members of the

putative class until class certification is denied. At that point, class members may

choose to file their own suits or to intervene as plaintiffs in the pending action.” 462

U.S. at 354 (emphasis added).12

       Defendants cite a Maryland district court case to subtly suggest that “[c]ourts

within the Fourth Circuit follow the ‘forfeiture rule.’” (Doc. 3 at 18.) Not only does

that position deviate from the United States Supreme Court’s jurisprudence, but the

Fourth Circuit also has never adopted such a rule. Instead, the Fourth Circuit Court

of Appeals itself has said that American Pipe tolling applies to a “subsequently filed

federal question action ... during the pendency of a federal class action.” Wade v.

Danek Med., Inc., 182 F.3d 281, 286 (4th Cir. 1999) (citing American Pipe, 414 U.S.



12
  In Crown, Cork & Seal, the Court ruled that running of 90–day statutory period within which
plaintiff was required to commence his Title VII suit was tolled during the period that there was
pending a class action in which he was a putative class member. There, the plaintiff did not receive
his notice of right to sue until after the class action was filed, and therefore, he retained a full 90
days in which to bring suit after class certification was denied.
                                                - 24 -


      Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 24 of 27
at 552–53) (emphasis added). The majority view from other circuits is that this legal

tolling applies to all putative class members even those who “opt-out” or file separate

actions during the pendency of the class certification. See, e.g., State Farm Mut.

Auto. Ins. Co. v. Boellstorff, 540 F.3d 1223, 1230 (10th Cir. 2008); In re Hanford

Nuclear Reservation Litig., 534 F.3d 986, 1009 (9th Cir. 2008); In re WorldCom

Sec. Litig., 496 F.3d 245, 254–56 (2d Cir. 2007) (holding that American Pipe tolling

applies to plaintiffs who file actions while class certification is pending); see also

Joseph v. Wiles, 223 F.3d 1155, 1167 (10th Cir. 2000).

      In addition, Plaintiffs do not rely merely on the American Pipe tolling doctrine

to establish the timeliness of their claims. Instead, as discussed above, the applicable

statutes of limitation have not run and the applicable limitations rules require these

claims to proceed.

                                   CONCLUSION

      Defendants’ Motion to Dismiss should be denied.

Respectfully submitted, this 2nd day of October, 2020.

                                                  BY:

                                                  THE LAW OFFICES OF DAVID A.
                                                  WIJEWICKRAMA, PLLC

                                                  /s/David A. Wijewickrama
                                                  David A. Wijewickrama
                                                  N.C. State Bar No.: 30694
                                                  95 Depot Street
                                                  Waynesville, NC 28786
                                         - 25 -


     Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 25 of 27
                                       Phone: 828-452-5801
                                       Fax: 828-454-1990
                                       davidwije17@yahoo.com

                                       /s/ Melissa Jackson
                                       Melissa Jackson
                                       N.C. State Bar No.: 34013
                                       95 Depot Street
                                       Waynesville, NC 28786
                                       Phone: 828-452-5801

                                       Attorneys for Parent-Plaintiffs

                                       /s/ D. Brandon Christian
                                       D. Brandon Christian
                                       N.C. Bar No. 39579
                                       3344 Presson Road
                                       Monroe, NC 28112
                                       Phone: (910) 750-2265
                                       brandon.christian@ncleag.com

                                       /s/ Ronald L. Moore
                                       Ronald L. Moore
                                       N.C. Bar. No. 9619
                                       Post Office Box 18402
                                       Asheville, NC 28814

                                       Attorneys for Child Plaintiffs




                              - 26 -


Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 26 of 27
                               CERTIFICATE OF SERVICE

        This is to certify that on October 2, 2020, a copy of the foregoing PLAINTIFFS’
RESPONSE IN OPPOSITION TO PARTIAL MOTION TO DISMISS was electronically
filed with the Clerk of Court using CM/ECF system, which will send notification to all counsel
having made appearances in the case as follows:

Patrick Houghton Flanagan                            Sean F. Perrin
Cranfill, Sumner & Hartzog, L.L.P.                   Womble Bond Dickinson (US) LLP
2907 Providence Road                                 301 South College St., Suite 3500
Suite 200                                            Charlotte, NC 28202
P.O. Box 30787                                       704 331-4992
Charlotte, NC 28230                                  704 338-7814 (fax)
704-940-3419                                         sean.perrin@wbd-us.com
704-332-9994 (fax)
phf@cshlaw.com                                       Attorney for Defendants Cherokee County,
Attorney for Defendant Scott Lindsey                 Cherokee County DSS, Scott Lindsey in his
in his individual capacity                           official capacity, and Cindy Palmer in her
                                                     official capacity
John L. Kubis, Jr
Teague Campbell Dennis & Gorham, LLP
22 South Pack Square, Suite 800
Asheville, NC 28801
828-254-4515
828-254-4516 (fax)
jkubis@teaguecampbell.com

Attorney for Defendant Cindy Palmer
in her individual capacity



                                           /s/ D. Brandon Christian
                                           D. Brandon Christian
                                           N.C. Bar. No. 39579
                                           3344 Presson Road
                                           Monroe, NC 28112
                                           Telephone: (910) 750-2265
                                           Email: brandon.christian@ncleag.com

                                                     Attorneys for Child Plaintiffs




                                            - 27 -


     Case 1:20-cv-00250-MR-WCM Document 7 Filed 10/02/20 Page 27 of 27
